Citation Nr: 1032605	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease, status post coronary artery bypass graft surgery, 
history of grade II/IV early systolic murmur (coronary artery 
disease), rated 30 percent disabling prior to January 21, 2006.

2.  Entitlement to an increased rating for coronary artery 
disease, rated 30 percent disabling from July 1, 2006 to May 29, 
2007.

3.  Entitlement to an increased rating for coronary artery 
disease, rated 60 percent disabling from May 29, 2007. 

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which, 
in pertinent part, denied a claim for an increased rating for 
coronary artery disease.  During the course of the appeal, 
jurisdiction was transferred to the RO in Seattle, Washington.

Historically, the Veteran filed an informal claim for an 
increased rating for his service-connected coronary artery 
disease in December 2002.  In a July 2003 rating action, the RO 
in Reno, Nevada denied the claim.  Sometime thereafter, the 
Veteran appears to have moved to the state of Washington.

In September 2003, the Veteran submitted correspondence to RO in 
Reno, Nevada in which he inquired as to the general status of his 
appeal.  He also provided additional medical evidence.  In March 
2004, the RO in Seattle, Washington issued a rating decision 
which confirmed and continued the 30 percent rating for the 
service-connected coronary artery disease.  The Veteran filed a 
timely notice of disagreement with this rating decision.

In March 2006, while the appeal was pending, the Veteran 
submitted a claim for a temporary total evaluation for his 
coronary artery disease because he had recently suffered a heart 
attack and had been hospitalized.  In a September 2006 rating 
decision, the RO awarded a temporary total rating (100 percent) 
for the coronary artery disease.  The award was made effective 
from March 1, 2006 to July 1, 2006.  The RO continued the 
assignment of a 30 percent rating from July 1, 2006.  In a March 
2007 rating action, the RO assigned an earlier effective date of 
January 21, 2006 for the temporary total evaluation.  This 
determination was not appealed.  As the Veteran was in receipt of 
a total rating for his coronary artery disease, from January 21, 
2006 to July 1, 2006, the Board has not included a discussion of 
a higher rating for this particular period.

In April 2009, the Board denied entitlement to an evaluation in 
excess of 30 percent for the period prior to January 21, 2006, 
and also for the period from July 1, 2006 to May 29, 2007.  
However, the Board did allow a 60 percent rating for coronary 
artery disease, from May 29, 2007.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a February 2010 Joint Motion for Partial Remand, the Secretary 
of Veterans Affairs (VA) and the Veteran, through his 
representative, moved that the portion of the Board's decision 
which denied an evaluation in excess of 30 percent for coronary 
artery disease prior to January 21, 2006; and from July 1, 2006 
to May 29, 2007, should be vacated and remanded.  

The Court granted this motion by Order in February 2010.  The 
Court noted that the portion of the Board's decision which 
granted a 60 percent rating from May 29, 2007 was not to be 
disturbed.

The Veteran requested a hearing to be held by a Decision Review 
Officer (DRO) on his substantive appeal (VA Form 9).  He withdrew 
this request in correspondence received in November 2007.  
Accordingly, his earlier request for a hearing is deemed to have 
been withdrawn.

The issue of entitlement to a total disability evaluation due to 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to January 21, 2006, coronary artery disease was 
manifested by left ventricular dysfunction with an ejection 
fraction of 50 percent on at least two occasions and greater than 
50 percent on two occasions; METs workloads were not available.

2.  For the period of July 1, 2006 to May 29, 2007, coronary 
artery disease was manifested by left ventricular dysfunction 
with ejection fractions that were consistently greater than 50 
percent; METs workloads were not available.

3.  From May 29, 2007, coronary artery disease was manifested by 
an estimated workload of 5 METs and an ejection fraction greater 
than 50 percent. 


CONCLUSIONS OF LAW

1.  Prior to January 21, 2006, the criteria for a 60 percent 
rating, and no higher, for coronary artery disease have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.104, Diagnostic Codes (DCs) 7005, 7006, 7017 (2009).

2.  From July 1, 2006 to May 29, 2007, the criteria for an 
evaluation in excess of 30 percent for coronary artery disease 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.104, DCs 7005, 7006, 7017 (2009).

3.  From May 29, 2007, the criteria for an evaluation in excess 
of 60 percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.104, DCs 7005, 7006, 7017 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Veteran received initial VCAA notice pertaining to his 
increased rating claim by way of correspondence sent in April 
2003 and June 2003, prior to the initial adjudication of his 
claim.  These letters notified the Veteran that he should send in 
evidence that his condition had worsened, informed him of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  Additional 
notice letters were sent in December 2003, April 2006 and April 
2007.  The 2006 and 2007 letters provided notice of the type of 
evidence necessary to establish disability ratings or effective 
dates for the disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

The only deficiency with regard to notice in this case is that 
some of the VCAA notice was received following the initial 
adjudication of the claim.  However, this timing deficiency was 
cured by readjudication of the claim in the November 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
treatment records, VA and private treatment records, and records 
from the Social Security Administration (SSA) contained in his 
disability file.  The Veteran was also afforded VA examinations 
in connection with his claims.  There is no evidence or 
contention that the disability on appeal has changed since the 
last examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994)(A veteran is entitled to 
a new examination where there is evidence that the condition has 
worsened since the last examination).  The Board therefore finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The Veteran is presumed to be seeking the maximum benefit allowed 
by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Generally, however, in a 
claim for an increased rating the "rating period" under 
consideration is from one year prior to the receipt of the 
veteran's request for a higher rating.  See 38 C.F.R. § 
3.400(o)(2).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, 
different ratings may be warranted for different time periods in 
an increased rating claim.  The appropriate period for 
consideration begins one year prior to the date of claim.  Id.

Disability ratings of the cardiovascular system are addressed 
under 38 C.F.R. § 4.104.  Such provides that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2 
(2009).  

METs testing is also not required when the left ventricular 
ejection fraction has been measured and is less than 50 percent, 
when chronic congestive heart failure is present or there has 
been more than one episode of congestive heart failure within the 
past year, or when a 100 percent evaluation can be assigned on 
another basis.  38 C.F.R. § 4.104 (b).   

Diagnostic Code (DC) 7005 provides that a 30 percent rating is 
warranted with documented coronary artery disease resulting in a 
workload of greater than 5 METs but not greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope; or, 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, 
DC 7005.

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; or 
where a workload of greater than 3 METS but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.

A 100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id.

Diagnostic Code 7017 provides ratings for coronary bypass 
surgery.  For three months following hospital admission for 
surgery, a 100 percent rating is assigned. Thereafter, the 
schedular criteria for status post coronary bypass surgery is 
rated the same as in DC 7005 for coronary artery disease.  See 38 
C.F.R. § 4.104, DC 7017.


Factual Background & Analysis

I. Entitlement to an increased rating for coronary artery 
disease, rated 30 percent disabling prior to January 21, 2006

The Veteran's coronary artery disease is rated as 30 percent 
disabling for the period prior to January 21, 2006, pursuant to 
38 C.F.R. § 4.104, DCs 7005, 7017.  He contends that a higher 
rating is warranted.

An informal claim for an increased rating for the service-
connected coronary artery disease disability was received by VA 
in December 2002.  Generally, in a claim for an increased rating, 
the "rating period" under consideration is from one year prior 
to the receipt of the veteran's request for a higher rating.  See 
38 C.F.R. § 3.400(o)(2).  In this case, the Board notes that the 
earliest medical evidence in the claims file, which is pertinent 
to the rating period under consideration, dates from February 
2002.

A VA outpatient treatment record dated in February 2002 indicates 
that the Veteran's coronary artery disease was stable.  An April 
2002 clinic note shows the Veteran complained of chest pain, but 
upon evaluation it was determined to have been of non-cardiac 
origin.  This note also reflects that the Veteran's complaints of 
dizziness, leg weakness, and coordination difficulties were also 
not cardiac-related and were most likely secondary to his alcohol 
abuse, cerebella atrophy, and rule-out myopathy.

Additional records dated between October and November 2002 show 
the Veteran's coronary artery disease continued to be stable.  
The Veteran denied chest pain or shortness of breath upon 
evaluation; his heart rate and rhythm were normal and no murmurs 
were present.  These records also indicate that an April 2002 
chest X-ray was negative for any evidence of acute 
cardiopulmonary disease.  The records also reflect complaints of 
balance problems and bilateral leg pain, for which the Veteran 
used a wheelchair and walker for ambulation.  A nerve conduction 
study (NCV) was abnormal, and showed electrophysical evidence of 
peripheral neuropathy, axonal, associated with demylination 
affecting both motor and sensory fibers.  Pertinent diagnoses 
included spinocerebellar ataxia, peripheral neuropathy, and 
history of coronary artery disease, stable.  Following a 
neurologic evaluation, it was determined that the ataxia was most 
likely secondary to his alcohol use.  

During an evaluation in December 2002, the Veteran denied 
headaches, chest pain, or shortness of breath.  Objectively, his 
heart was tachycardic, with regular rhythm and without murmurs.  
Pedal edema was absent.  An electrocardiogram (EKG) was 
reportedly normal.  The diagnosis was history of coronary artery 
disease, currently stable.  A January 2003 clinic note shows the 
Veteran reported occasional dizziness when he walked, but without 
any falls.  He denied chest pain and shortness of breath.  On 
evaluation, he was not in acute distress.  Examination of his 
heart revealed normal rate, regular rhythm, and no murmurs.  
Pedal edema was absent.  The diagnosis was history of coronary 
artery disease, currently stable.  

VA records also show that a left ventricular study was conducted 
in January 2003.  The diagnoses were normal left ventricular size 
and systolic function with ejection fraction of 50 percent; 
diastolic dysfunction, normal aortic root diameter, and normal 
aortic, mitral, tricuspid, and pulmonic valves.  

A report from a private cardiology consultation performed in 
April 2003 shows the Veteran had complaints of dizziness and pain 
in his legs, with difficulty in navigation.  He denied chest 
pressure, tightness, heaviness, or burning while walking or 
climbing stairs, or any radiation.  He reported difficulty with 
navigation and standing for any long period of time, and required 
a walker and a wheelchair at times.  On examination, the Veteran 
had a walker for assistance and was unable to negotiate a 
treadmill.  Based upon the clinical examination and limited 
diagnostic studies, the physician opined that the Veteran did not 
have signs and symptoms of progressive ischemic heart disease.  
The physician also opined that the dizziness appeared to be 
related to orthostatic hypotension/hypertension, medications, 
and/or his underlying neurological problem.  

A stress test was conducted at a private facility in June 2003.  
The clinical impression was essentially normal myocardial 
perfusion study; normal myocardial contractibility; and ejection 
fraction of 60 percent. 

The Veteran was afforded a VA fee-basis examination for 
peripheral neuropathy in May 2003.  In pertinent part, and in 
response to questioning related to his cardiovascular system, the 
Veteran reported fainting and shortness of breath.  He denied 
chest pain or ankle swelling.
  
A VA primary care progress note dated in August 2003 shows the 
Veteran denied chest pain, pressure, palpations, lower extremity 
edema, congestive heart failure, history of syncope, myocardial 
infarction, deep vein thrombosis, calf pain, and claudication.  
He also denied tingling in his arms prior to his coronary artery 
bypass graft surgery, and indicated that he never experienced 
chest pain or pressure with ischemia.  On physical examination, 
the Veteran's lungs were clear to auscultation bilaterally.  
There was equal fremitus and excursion.  S1 and S2 were without 
murmur, gallop, or rub.  An echocardiogram revealed a normal left 
ventricular size and systolic function with an ejection fraction 
of 50 percent; diastolic dysfunction; no chamber enlargement; 
normal aortic root diameter; and normal aortic, mitral, 
tricuspid, and pulmonic valves.

The Veteran was afforded a VA examination in January 2004.  He 
reported having an occasional and very transient sharp pain on 
his left side and occasional mild edema of the ankles.  He denied 
significant dyspnea on exertion, orthopnea, or paroxysmal 
nocturnal dyspnea.  The examiner noted that the Veteran had a 
Persantine Radioisotope cardiac study done in June 2003, which 
did not show any evidence of ischemia.  He noted further that 
left ventricular ejection fraction was 60 percent, which was 
essentially normal.  The examiner reported that the Veteran had 
last worked in 1998, and was not currently working due to 
incoordination in his legs which was believed to be due to 
peripheral neuropathy secondary to alcohol use. 

Upon physical inspection, the Veteran used a walker for 
ambulation assistance, and it was noted that he normally used a 
walker or wheelchair for ambulation.  The examiner indicated that 
the Veteran's heart size was normal, without gallop or any 
significant murmurs.  Significant peripheral edema was not 
present.  A current METs value was not reported.  The diagnosis 
was coronary artery disease with status post coronary artery 
bypass graft times two; normal left ventricular ejection fraction 
at 60 percent and no evidence of reversible ischemia.  The 
examiner stated that the Veteran was not exercisable because of 
his difficulty with ambulation; however, he did have a normal 
left ventricular ejection fraction which would suggest that he 
would have good exertional capacity if he were not smoking or 
drinking.  

VA treatment notes from March 2004 to June 2004 show the Veteran 
denied cardiac-related angina, shortness of breath, or lower 
extremity edema.  Objectively, there were no signs of heart 
failure, third heart sounds, rales, jugular venous distention, or 
murmur.  Lungs were clear to auscultation.  A VA echocardiogram 
performed in April 2004 showed mild aortic insufficiency was 
present.  The mitral valve was thickened with mild regurgitation; 
but the left atrium, left ventricle size, and systolic function 
were normal, with an estimated ejection fraction greater than 50 
percent.  

Based on the available evidence, and resolving doubt in the 
Veteran's favor, the Board finds that the Veteran is entitled to 
a 60 percent rating, and no higher, for his service-connected 
coronary artery disease for the period prior to January 21, 2006.  
As noted, the criteria for a 60 percent rating requires more than 
one episode of acute congestive heart failure in the past year; 
or a workload of greater than 3 METS but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The rating criteria are met if any 
one of three factors is present.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7005-7017; see also Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].  

The record shows that the Veteran had left ventricular 
dysfunction demonstrated by ejection fractions of only 50 percent 
in January 2003 and August 2003.  A ejection fraction which 
measures 50 percent is within the range that warrants a 60 
percent disability rating, pursuant to 38 C.F.R. § 4.104, DC 
7005.  The Veteran is also noted to have had a normal ejection 
fraction of 60 percent in June 2003, and an estimated ejection 
fraction greater than 50 percent in April 2004.  An ejection 
fraction greater than 50 percent warrants a 30 percent disability 
rating.  See Id.  However, the Board notes that when there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2009).  In keeping with this 
regulation and resolving all doubt in the Veteran's favor, an 
evaluation of 60 percent, and no higher, is assigned for the 
period prior to January 19, 2006.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has considered whether the Veteran is entitled to an 
even higher rating of 100 percent for this period, but finds that 
the evidence fails to support a rating higher than 60 percent.  
In this respect, the Board notes that there is no probative 
medical evidence demonstrating that the Veteran experienced a 
workload of 3 METS or less.  There is no evidence of METs testing 
during this period.  There also is no evidence that the Veteran 
had left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  In fact, the findings show the Veteran 
consistently had ejection fractions of 50 percent or greater.  
Finally, there is no evidence that the Veteran experienced 
chronic congestive heart failure.  Such findings, if 
demonstrated, would have warranted a higher evaluation of 100 
percent.  See 38 C.F.R. § 4.104, DC 7005.  As these findings are 
not demonstrated, the preponderance of the evidence is against a 
rating in excess of 60 percent for this period.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

II. Entitlement to an increased rating for coronary artery 
disease, rated 30 percent disabling from July 1, 2006 to May 29, 
2007

From July 1, 2006 to May 29, 2007, the Veteran's coronary artery 
disease is rated 30 percent disabling, pursuant to 38 C.F.R. § 
4.104, DCs 7005, 7017.  He contends that a higher rating is 
warranted.

Private treatment records from the URHCS dated in February and 
March 2006 show the Veteran had recently presented to the 
emergency room in cardiac arrest.  He underwent cardiac 
catherization which showed normal left ventricular function and 
ejection fraction of 70 percent.  On follow-up evaluation in 
February 2006, the Veteran denied chest pain or shortness of 
breath.  His lungs were clear to auscultation bilaterally, and 
his heart had a regular rate and rhythm.  The clinical assessment 
included coronary artery disease, cardiopulmonary arrest, 
ventricular fibrillation, non-ST myocardial infarction, 
hypertension, and tobacco and alcohol abuse.  

The Veteran was determined to be a candidate for a re-do of his 
coronary artery bypass grafting, as there was severe three-vessel 
cardiovascular disease present.  This procedure was performed in 
March 2006.  [Note: The Veteran is already in receipt of a 100 
percent temporary total evaluation from January 21, 2006 to July 
1, 2006, for the recovery period following this procedure, 
pursuant to 38 C.F.R. § 4.104, DC 7017].

VA treatment notes show the Veteran presented to the emergency 
room with a complaint of intermittent chest pain and elevated 
blood pressure, in November 2006.  Following a cardiology workup, 
the clinical assessment was atypical chest pain.  A stress test 
was conducted in January 2007, after the Veteran presented with a 
complaint of recurrent chest pains.  This test revealed a left 
ventricular ejection fraction (LVEF) of 64 percent at rest, which 
was normal; and an LVEF of 59 percent, post-stress.  According to 
another progress note dated in January 2007, an examining 
physician found no evidence of severe cardiomyopathy based on a 
current examination.  An echocardiogram performed in February 
2007 showed an overall estimated ejection fraction of 55 percent.  
The clinical impression was normal systolic LVEF; and mild 
mitral, aortic and tricuspid valve regurgitation.

Based upon the available medical evidence, the Board finds that 
the Veteran is not entitled to a rating in excess of 30 percent 
for his service-connected coronary artery disease from July 1, 
2006 to May 29, 2007.  Throughout this period, the Veteran's 
coronary artery disease was manifested by normal left ventricular 
function with ejection fractions that were consistently greater 
than 50 percent.  These findings are fully contemplated within 
the criteria for a 30 percent rating.  See 38 C.F.R. § 4.104, DC 
7005.  Based on the available evidence, the assignment of a 30 
percent rating, and no higher, during this period is appropriate.

The evidence fails to support an even higher rating of 60 or 100 
percent for this period.  In this respect, the Board notes that 
there is no probative medical evidence demonstrating that the 
Veteran experienced a workload of 5 METS or less; since no METs 
testing appears to have been completed during this period.  There 
also is no evidence that the Veteran had left ventricular 
dysfunction with an ejection fraction of 50 percent or less; or 
that he experienced chronic or multiple episodes of congestive 
heart failure throughout this period.  Such findings, if 
demonstrated, would have warranted higher evaluations of 60 or 
100 percent.  See Id.  As, these findings are not demonstrated, 
the preponderance of the evidence is against a rating in excess 
of 30 percent for this period of the appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Entitlement to an increased rating for coronary artery 
disease, rated 60 percent disabling from May 29, 2007

From March 29, 2007, the Veteran's coronary artery disease is 
rated as 60 percent disabling, pursuant to 38 C.F.R. § 4.104, DCs 
7005, 7017.  He contends that a higher rating is warranted.

The Veteran underwent a VA fee basis examination in May 2007 by 
QTC Medical Services (QTC).  The examiner noted the Veteran's 
coronary artery disease began in 1991 and included a history of 
myocardial infarction and two coronary artery bypass grafts.  The 
examiner further noted that the Veteran's symptoms included 
skipping heart beats, but he was fairly symptom-free until March 
2006 when a second attack occurred and he required three vessel 
coronary artery bypass graft.  The examiner stated that the 
Veteran has not experienced congestive heart failure and has no 
history of rheumatic heart disease.  

The examiner also indicated that the Veteran has functional 
impairment from severe coronary artery disease and recurrent 
arrhythmia, but this is now eclipsed by a profound neurological 
disorder that causes great difficulty with performing activities 
of daily living.  The examiner explained that the Veteran is 
suffering from an undiagnosed severe and disabling neurological 
disorder which began in 2000 and appears likely to be advanced 
multiple sclerosis.  He noted further that the Veteran was at 
high risk for falls due to dizziness, weakness of legs, loss of 
propioception, double vision and neuromuscular weakness primarily 
in the legs.  

The objective heart examination revealed no murmurs or gallops, 
and no evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  A chest X-ray showed emphysema and evidence of status 
post coronary artery bypass graft surgery with retained sternal 
wires and intrathoracic clips, as well as epicardial pacing 
wires.  No acute disease was noted.  The examiner reported that a 
treadmill stress test was medically contraindicated because the 
Veteran's profound neurological disorder rendered him unable to 
perform graded exercise on a treadmill.  An EKG was not 
available.  The examiner provided an estimate of 1 METs because 
the Veteran could not stand upright; much less perform any useful 
work against gravity.

In an addendum, another physician indicated that she had reviewed 
the May 2007 examination report.  This examiner stated that the 
Veteran's METs level, based on the functional impairment of the 
heart alone, was 5.  

VA outpatient treatment records dated from May 2007 to the 
present include a January 2008 echocardiogram report.  This 
report reflects the Veteran had normal overall systolic left 
ventricular function with ejection fraction estimated at 55 
percent.  There also was minimal aortic valve sclerosis with mild 
valvular regurgitation and trivial tricuspid valve regurgitation.

Based on the evidence, the Board finds that the criteria for a 60 
percent rating have been met for the rating period beginning May 
29, 2007.  A 60 percent rating is warranted where a workload of 
greater than 3 METS, but not greater than 5 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope.  The findings 
from the May 2007 examination show an estimated workload of 5 
METs results in dizziness.  This probative medical evidence 
entitles the Veteran to a 60 percent rating, and no higher, for 
his coronary artery disease.  

The Board has considered whether the Veteran is entitled to an 
even higher rating of 100 percent for this period, but finds that 
the evidence fails to support a rating higher than 60 percent.  
In this respect, the Board notes that there is no probative 
medical evidence demonstrating that the Veteran experienced a 
workload of 3 METS or less.  As indicated, the May 2007 VA fee-
basis examination resulted in an estimated workload of 5 METs.  

There is no evidence that the Veteran had left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
Rather, an echocardiogram performed in January 2008 showed the 
Veteran had an overall estimated ejection fraction of 55 percent.  
This is well above the ejection fraction level required for a 100 
percent rating.  Finally, there is no evidence that the Veteran 
experienced chronic congestive heart failure.  The May 2007 
examiner clearly stated that the Veteran had had no episodes of 
congestive heart failure.  Such findings, if demonstrated, would 
have warranted a higher evaluation of 100 percent.  See 38 C.F.R. 
§ 4.104, DC 7005.  As the criteria for a 100 percent rating are 
not met, the preponderance of the evidence is against a rating in 
excess of 60 percent for this period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extraschedular Evaluations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); see Barringer v. Peake, 22 
Vet. App. 242 (2008).

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board had 
purported to grant an extra-schedular rating, the Court stated 
that a claim for an extra-schedular rating must be sent by the 
Board to those "officials who possess the delegated authority to 
assign such a rating in the first instance," but held that the 
Board's failure to so refer to such officials constituted 
harmless error.  As Floyd specifically noted, the "regulation 
does not preclude the Board from considering whether referral to 
the appropriate first-line officials is required." Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court set out 
further guidance for when a case required referral for 
consideration of an extraschedular rating.  The Thun Court noted 
that if the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The schedular criteria provide for rating the Veteran's coronary 
artery disease, status-post coronary artery bypass graft surgery 
on the basis of METs testing; left ventricular ejection fraction 
measurements; or episodes of chronic congestive heart failure.  
38 C.F.R. §§ 4.104, DCs 7005, 7006, 7017 (2009).  

As discussed, prior to January 21, 2006, the Veteran's service-
connected coronary artery disease manifested with at least two 
episodes of left ventricular dysfunction with LVEF less than 50 
percent and without any episodes of congestive heart failure.  
From July 1, 2006 to May 29, 2007, the coronary artery disease 
manifested with normal left ventricular function and at least one 
episode of angina (diagnosed as atypical chest pain), but no 
episodes of congestive heart failure.  From May 29, 2007, 
coronary artery disease manifested with an estimated MET level of 
5, with dizziness; and an ejection fraction greater than 50 
percent, without any episodes of congestive heart failure.  

The Board notes further that hypertension is also present; 
however, it has been separately rated and not currently on 
appeal.  

Also, despite the Veteran's contention that he also has a 
significant neurological disability that is associated with his 
service-connected coronary artery disease, the competent medical 
evidence shows that the neurological impairment in the form of 
severe neuromuscular weakness and incoordination of his lower 
extremities is not believed to be etiologically related to his 
service-connected cardiac disability.  SSA records show that the 
Veteran was considered disabled from a primary diagnosis of 
alcoholic polyneuropathy, and a secondary diagnosis of alcohol 
dependence.  

In short, the Veteran's coronary artery disease symptoms (i.e. 
left ventricular dysfunction and decreased METs) are reasonably 
contemplated by the rating schedule.  Hence, referral for 
consideration of an extraschedular rating is not warranted for 
any period under consideration.  


ORDER

Prior to January 21, 2006, a 60 percent rating for coronary 
artery disease is granted.

For the period of July 1, 2006 to May 29, 2007, a rating in 
excess of 30 percent rating for coronary artery disease is 
denied.

From May 29, 2007 a rating in excess of 60 is denied.




REMAND

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Veteran filed a claim for TDIU which was denied 
in a rating decision of September 2006.  Even though he did not 
appeal the denial, the Court held in Rice that when the issue is 
raised by the evidence of record, the Board must adjudicate the 
issue as part of the claim for an increased rating.  The Veteran 
has alleged that he was unemployable during the course of the 
appeal.  In December 2007, a private physical therapist opined 
that the Veteran would be unemployable for eight hours of work or 
above a sedentary level.  Also, in December 2007 a VA physician 
noted that the Veteran was temporarily unemployable due to 
medical conditions.  As there is evidence of unemployability, the 
issue of entitlement to TDIU is raised by the record and is 
properly before the Board.  The claim must be remanded for 
initial RO consideration of a total rating.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative 
VCAA notice regarding entitlement to a TDIU.

2.  After accomplishing any additional 
development deemed appropriate, adjudicate 
the issue of entitlement to TDIU.

3.  If any benefit sought on appeal, remains 
denied, a supplemental statement of the case 
should be issued, and the case should be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


